
	

113 HR 4109 IH: To require the President to designate a legal public holiday to be known as National First Responders Day.
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4109
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2014
			Mr. Capuano (for himself, Mr. Lynch, Mr. Meeks, Mr. Maffei, Mr. Israel, Mr. Owens, Mr. King of New York, Mr. Grimm, Ms. Clark of Massachusetts, Mr. Fattah, Mrs. Bustos, Mr. Brady of Pennsylvania, Ms. Kuster, Mr. Perlmutter, Mrs. Carolyn B. Maloney of New York, Ms. Kaptur, Mr. Swalwell of California, Ms. Norton, Mr. Kennedy, Mr. Enyart, Mr. Hastings of Florida, Ms. Shea-Porter, Mr. McGovern, Mr. Cartwright, Mr. Ruiz, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To require the President to designate a legal public holiday to be known as National First
			 Responders Day.
	
	
		1.Designation of National First Responders DayNot later than 90 days after the date of the enactment of this Act, the President shall issue a
			 proclamation that designates a date as a legal public holiday to be known
			 as National First Responders Day, which shall be treated in the same manner as a legal public holiday described in section 6103(a)
			 of
			 title 5, United States Code.
		
